Citation Nr: 0509638	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
bunionectomy of the left great toe with degenerative 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A Ravin, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for the issue presently on appeal.  In July 1999, the veteran 
testified at a videoconference hearing before the undersigned 
at the RO.  

In August 2000, the Board denied the instant appeal.  The 
veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (CAVC), which in an August 2001 Order, 
vacated the August 2000 Board decision and remanded the case 
for readjudication consistent with the Secretary's Motion for 
Remand.  

The Board remanded the claim in October 2003, for further 
development.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Residuals of a bunionectomy of the left great toe with 
degenerative arthritis are manifested by pain, slight loss of 
balance, tenderness; no more than moderate disability is 
shown.  

3.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's residuals of bunionectomy of the left great toe 
with degenerative arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a bunionectomy of the left great toe with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5280, 5281, 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
August 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran that he needed medical evidence to show that his 
service-connected residuals of a bunionectomy had worsened.  
Additional medical evidence was submitted, and later, in a 
letter dated in February 2005, the veteran indicated that he 
had no further medical evidence to submit on behalf of his 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did not occur here, as the veteran's 
claim began prior to the VCAA.  Nevertheless, as indicated 
above, there was later content complying notice and proper 
subsequent VA process.  In addition, the veteran was provided 
an opportunity to testify at a regional office and 
videoconference  hearing.  He testified at both in 1999.  
Therefore, any error as to timing of the notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.  Examinations were  conducted in 
this case in connection with this claim on more than one 
occasion.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Increased Evaluation for Residuals of Bunionectomy

Service connection was established for postoperative 
residuals of bunionectomy of the left great toe with moderate 
degenerative changes by rating decision of August 1980.  The 
record shows that he injured his foot in service and 
complained of pain in the left metatarsophalangeal joint of 
the left great toe.  He was diagnosed as having hallux 
rigidus of the left great toe.  He underwent surgery, 
including an ostectomy of the left great toe.  A 10 percent 
rating was provided for the disability effective from 
June 1980.  This evaluation has remained in effect to the 
present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under diagnostic code (DC) 5280, consideration is given to 
unilateral hallux valgus.  Under that code, a 10 percent 
rating is assigned for unilateral hallux valgus that was 
operated on with resection of the metatarsal head.  A 
10 percent rating may also be assigned under this diagnostic 
code when the condition is severe, if equivalent to 
amputation of the great toe.  A 10 percent rating is the 
maximum rating under this diagnostic code.  Under DC 5281, 
severe unilateral hallux ridgus is rated as severe hallux 
valgus, and only a 10 percent rating may be assigned under 
this diagnostic code.  DC 5284 pertains to other foot 
injuries.  Under this diagnostic code, a 10 percent rating is 
assigned for a moderate foot injury.  A 20 percent rating is 
assigned for a moderately severe foot injury, and 30 percent 
is assigned for a severe disability.  Note:  With actual loss 
of use of the foot, rate 40 percent.  

A thorough review of all of the medical evidence of record to 
include all VA examination reports, privates medical records, 
and testimony at a March 1999 RO hearing and a July 1999 
videoconference hearing, shows that the veteran's residuals 
of bunionectomy of the left great toe with degenerative 
arthritis is appropriately rated at 10 percent.  

The objective medical evidence shows that the veteran 
underwent a VA examination in August 1998.  He had 
dorsiflexion of the left great toe of 0 degrees and plantar 
flexion of 20 degrees.  His range of motion was limited by 
pain, but there was no fatigue, weakness, or lack of 
endurance.  He had no edema, instability, weakness, or 
tenderness.  His posture was good in all planes.  His x-rays 
showed marked degenerative changes of the first MTP joint.  
The August 2002 VA examination showed similar findings.  He 
complained of pain of the left great toe and he had 
degenerative joint disease exhibited in that area.  He did 
relate that he had flare-ups during cold weather but the 
findings of additional functional impairment was described as 
slight.  There was no swelling of the joint and no tenderness 
found.  The power and strength was described as normal and 
slight dorsiflexion was described.  X-rays taken at that time 
revealed calcaneal spurs and moderately advanced degenerative 
joint disease of the first MP joint.  

His December 2004 VA examination revealed that the left great 
toe was slightly shorter than the second toe.  He had hallux 
valgus and, mild, with 15 degrees of valgus deviation of the 
left great toe.  The left great toe dorsiflexed 20 degrees 
and plantar flexed 20 degrees without pain, and following 
repetitive motion, there was no change.  There was tenderness 
to palpation at the metatarsophalangeal joint of the left 
great toe, but no instability or edema was noted.  He had a 
mildly antalgic gait, limping on the left lower extremity, 
but no limitations standing or walking.  He wore no 
corrective shoes, nor did he use any corrective devices.  Two 
private treatment records were submitted.  One, dated April 
1998, indicated that the veteran complained of pain in the 
left foot.  The other, in July 2001, showed complaints of a 
swollen left foot after the veteran tripped.  

The veteran testified at an RO hearing regarding his left 
great toe residuals in March 1999, and again at a 
videoconference hearing in July 1999.  The testimony provided 
at each hearing was essentially the same.  He complained of 
pain around the left great toe, complained of loss of 
balance, especially when bowling, looking like he was 
stumbling, and he was not receiving any treatment for his 
service-connected disability.  

Considering the veteran's testimony, and the entire medical 
evidence of record, the veteran's symptomatologys shows that 
his residuals of a bunionectomy of the left great toe with 
degenerative arthritis is appropriately rated as 10 percent 
disabling.  His symptoms are no more than moderate in degree 
at any examination.  He complains only of pain, and that is 
adequately rated in the 10 percent evaluation.  There has 
been no real change in his disability, and he generally has 
no swelling, nor requires any treatment  for the disability.  
He uses no corrective devices, or corrective shoes.  
Moderately severe findings, necessary to warrant a 20 percent 
rating is not shown.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his residuals of a bunionectomy of the left great toe 
during this appeal period.  Neither does the record reflect 
marked interference with employment due to the disability.  
He has submitted no evidence of any type of employment that 
would have been affected because of this disability.  
Specifically, he indicated that he is not looking for 
employment as he is retired.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Based on the foregoing, the veteran's currently assigned 
10 percent rating appropriately reflects the level of 
disability exhibited by his impairment.  Therefore, a rating 
in excess of the presently assigned 10 percent is not 
warranted.  


ORDER

An increased rating for residuals, bunionectomy, left great 
toe, with degenerative arthritis, is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


